Exhibit 28a(10) under Form N-1A Exhibit 3(i) under Item 601/Reg. S-K MONEY MARKET OBLIGATIONS TRUST Amendment No. 29 to the Amended & Restated DECLARATION OF TRUST Dated October 6, 1989 THIS Declaration of Trust is amended as follows: I. Strike the first paragraph of Section 5 of Article III from the Declaration of Trust and substitute in its place the following: Section 5.Establishment and Designation of Series or Class. Without limiting the authority of the Trustees set forth in Article XII, Section 8, inter alia, to establish and designate any additional series or class or to modify the rights and preferences of any existing Series or Class, the initial series and classes shall be, and are established and designated as: Alabama Municipal Cash Trust Arizona Municipal Cash Trust Institutional Service Shares Automated Cash Management Trust Cash II Shares Class K Shares Institutional Service Shares Automated Government Cash Reserves Automated Government Money Trust California Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Capital Shares Institutional Service Shares Institutional Shares Connecticut Municipal Cash Trust Cash Series Shares Institutional Service Shares Federated Capital Reserves Fund Federated Government Reserves Fund Federated Master Trust Federated Municipal Trust Federated Short-Term U.S. Government Trust Federated Tax-Free Trust Florida Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Shares Georgia Municipal Cash Trust Government Obligations Fund Institutional Capital Shares Institutional Shares Institutional Service Shares Trust Shares Government Obligations Tax Managed Fund Institutional Shares Institutional Service Shares Liberty U.S. Government Money Market Trust Class A Shares Class B Shares Class C Shares Class F Shares Liquid Cash Trust Maryland Municipal Cash Trust Massachusetts Municipal Cash Trust Cash Series Shares Institutional Service Shares Michigan Municipal Cash Trust Institutional Service Shares Institutional Shares Minnesota Municipal Cash Trust Cash Series Shares Institutional Shares Money Market Management Eagle Shares Premier Shares Municipal Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares New Jersey Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares New York Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Service Shares Institutional Shares North Carolina Municipal Cash Trust Ohio Municipal Cash Trust Cash II Shares Institutional Service Shares Institutional Shares Pennsylvania Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares Prime Cash Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Prime Management Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Prime Obligations Fund Institutional Shares Institutional Service Shares Trust Shares Prime Value Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Tax-Free Instruments Trust Institutional Service Shares Investment Shares Tax-Free Obligations Fund Institutional Shares Institutional Service Shares Treasury Obligations Fund Institutional Shares Institutional Service Shares Institutional Capital Shares Trust Shares Trust for U.S. Treasury Obligations U.S. Treasury Cash Reserves Institutional Service Shares Institutional Shares Virginia Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares The undersigned, Executive Vice President, hereby certifies that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 17th day of August, 2007. WITNESS the due execution hereof this 17th day of August, 2007. /s/ J. Christopher Donahue J. Christopher Donahue Executive Vice President Amendment No. 30 – never filed MONEY MARKET OBLIGATIONS TRUST Amendment No. 31 to the Amended & Restated DECLARATION OF TRUST Dated October 6, 1989 THIS Declaration of Trust is amended as follows: I. Strike the first paragraph of Section 5 of Article III from the Declaration of Trust and substitute in its place the following: Section 5.Establishment and Designation of Series or Class. Without limiting the authority of the Trustees set forth in Article XII, Section 8, inter alia, to establish and designate any additional series or class or to modify the rights and preferences of any existing Series or Class, the initial series and classes shall be, and are established and designated as: Alabama Municipal Cash Trust Arizona Municipal Cash Trust Institutional Service Shares Automated Cash Management Trust Cash II Shares Class K Shares Institutional Service Shares Automated Government Cash Reserves Institutional Service Shares Automated Government Money Trust California Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Capital Shares Institutional Service Shares Institutional Shares Connecticut Municipal Cash Trust Cash Series Shares Institutional Service Shares Federated Capital Reserves Fund Federated Government Reserves Fund Federated Master Trust Federated Municipal Trust Federated Short-Term U.S. Government Trust Federated Tax-Free Trust Florida Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Shares Georgia Municipal Cash Trust Government Obligations Fund Institutional Capital Shares Institutional Shares Institutional Service Shares Trust Shares Government Obligations Tax Managed Fund Institutional Shares Institutional Service Shares Liberty U.S. Government Money Market Trust Class A Shares Class B Shares Class C Shares Class F Shares Maryland Municipal Cash Trust Massachusetts Municipal Cash Trust Cash Series Shares Institutional Service Shares Michigan Municipal Cash Trust Institutional Service Shares Institutional Shares Minnesota Municipal Cash Trust Cash Series Shares Institutional Shares Money Market Management Eagle Shares Premier Shares Municipal Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares New Jersey Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares New York Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Service Shares Institutional Shares North Carolina Municipal Cash Trust Ohio Municipal Cash Trust Cash II Shares Institutional Service Shares Institutional Shares Pennsylvania Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares Prime Cash Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Prime Management Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Prime Obligations Fund Institutional Shares Institutional Service Shares Trust Shares Prime Value Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Tax-Free Instruments Trust Institutional Service Shares Investment Shares Tax-Free Obligations Fund Institutional Shares Institutional Service Shares Treasury Obligations Fund Institutional Shares Institutional Service Shares Institutional Capital Shares Trust Shares Trust for U.S. Treasury Obligations U.S. Treasury Cash Reserves Institutional Service Shares Institutional Shares Virginia Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares The undersigned, President, hereby certifies that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 15th day of November, 2007, to become effective on April 11, 2008. WITNESS the due execution hereof this 15th day of November, 2007. /s/ J. Christopher Donahue J. Christopher Donahue President MONEY MARKET OBLIGATIONS TRUST Amendment No. 32 to the Amended & Restated DECLARATION OF TRUST Dated October 6, 1989 THIS Declaration of Trust is amended as follows: I. Strike the first paragraph of Section 5 of Article III from the Declaration of Trust and substitute in its place the following: Section 5.Establishment and Designation of Series or Class. Without limiting the authority of the Trustees set forth in Article XII, Section 8, inter alia, to establish and designate any additional series or class or to modify the rights and preferences of any existing Series or Class, the initial series and classes shall be, and are established and designated as: Alabama Municipal Cash Trust Arizona Municipal Cash Trust Institutional Service Shares Automated Cash Management Trust Cash II Shares Class K Shares Institutional Service Shares Automated Government Cash Reserves Institutional Service Shares Automated Government Money Trust California Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Capital Shares Institutional Service Shares Institutional Shares Connecticut Municipal Cash Trust Cash Series Shares Institutional Service Shares Federated Capital Reserves Fund Federated Government Reserves Fund Federated Master Trust Federated Municipal Trust Federated Short-Term U.S. Government Trust Federated Tax-Free Trust Florida Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Shares Georgia Municipal Cash Trust Government Obligations Fund Institutional Capital Shares Institutional Shares Institutional Service Shares Trust Shares Government Obligations Tax Managed Fund Institutional Shares Institutional Service Shares Liberty U.S. Government Money Market Trust Class A Shares Class B Shares Class C Shares Class F Shares Maryland Municipal Cash Trust Massachusetts Municipal Cash Trust Cash Series Shares Institutional Service Shares Michigan Municipal Cash Trust Institutional Service Shares Institutional Shares Minnesota Municipal Cash Trust Cash Series Shares Institutional Shares Money Market Management Eagle Shares Premier Shares Municipal Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares New Jersey Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares New York Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Service Shares Institutional Shares North Carolina Municipal Cash Trust Ohio Municipal Cash Trust Cash II Shares Institutional Service Shares Institutional Shares Pennsylvania Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares Prime Cash Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Prime Management Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Prime Obligations Fund Institutional Shares Institutional Service Shares Trust Shares Prime Value Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Tax-Free Money Market Fund Institutional Service Shares Investment Shares Tax-Free Obligations Fund Institutional Shares Institutional Service Shares Treasury Obligations Fund Institutional Shares Institutional Service Shares Institutional Capital Shares Trust Shares Trust for U.S. Treasury Obligations U.S. Treasury Cash Reserves Institutional Service Shares Institutional Shares Virginia Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares The undersigned, President, hereby certifies that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 12th day of November, 2009, to become effective on January 1, 2010. WITNESS the due execution hereof this 12th day of November, 2009. /s/ J. Christopher Donahue J. Christopher Donahue President MONEY MARKET OBLIGATIONS TRUST Amendment No. 33 to the Amended & Restated DECLARATION OF TRUST Dated October 6, 1989 THIS Declaration of Trust is amended as follows: I. Strike the first paragraph of Section 5 of Article III from the Declaration of Trust and substitute in its place the following: Section 5.Establishment and Designation of Series or Class. Without limiting the authority of the Trustees set forth in Article XII, Section 8, inter alia, to establish and designate any additional series or class or to modify the rights and preferences of any existing Series or Class, the initial series and classes shall be, and are established and designated as: Alabama Municipal Cash Trust Arizona Municipal Cash Trust Institutional Service Shares Automated Cash Management Trust Cash II Shares Class K Shares Institutional Service Shares Automated Government Cash Reserves Institutional Service Shares Automated Government Money Trust California Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Capital Shares Institutional Service Shares Institutional Shares Connecticut Municipal Cash Trust Cash Series Shares Institutional Service Shares Federated Capital Reserves Fund Federated Government Reserves Fund Federated Master Trust Federated Municipal Trust Federated Tax-Free Trust Florida Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Shares Georgia Municipal Cash Trust Government Obligations Fund Institutional Capital Shares Institutional Shares Institutional Service Shares Trust Shares Government Obligations Tax Managed Fund Institutional Shares Institutional Service Shares Liberty U.S. Government Money Market Trust Class A Shares Class B Shares Class C Shares Class F Shares Maryland Municipal Cash Trust Massachusetts Municipal Cash Trust Cash Series Shares Institutional Service Shares Michigan Municipal Cash Trust Institutional Service Shares Institutional Shares Minnesota Municipal Cash Trust Cash Series Shares Institutional Shares Money Market Management Eagle Shares Premier Shares Municipal Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares New Jersey Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares New York Municipal Cash Trust Cash II Shares Cash Series Shares Institutional Service Shares Institutional Shares North Carolina Municipal Cash Trust Ohio Municipal Cash Trust Cash II Shares Institutional Service Shares Institutional Shares Pennsylvania Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares Prime Cash Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Prime Management Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Prime Obligations Fund Institutional Shares Institutional Service Shares Trust Shares Prime Value Obligations Fund Institutional Capital Shares Institutional Service Shares Institutional Shares Tax-Free Money Market Fund Institutional Service Shares Investment Shares Tax-Free Obligations Fund Institutional Shares Institutional Service Shares Treasury Obligations Fund Institutional Shares Institutional Service Shares Institutional Capital Shares Trust Shares Trust for U.S. Treasury Obligations U.S. Treasury Cash Reserves Institutional Service Shares Institutional Shares Virginia Municipal Cash Trust Cash Series Shares Institutional Service Shares Institutional Shares The undersigned, President, hereby certifies that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 12th day of November, 2009, to become effective on March 5, 2010. WITNESS the due execution hereof this 22nd day of January, 2010. /s/ J. Christopher Donahue J. Christopher Donahue President
